Citation Nr: 1135332	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to June 30, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active service from April 1966 until February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in May 2011.  


FINDING OF FACT

The January 2007 rating decision granted service connection for PTSD based in part on relevant service department records that existed but had not been obtained and associated with the claims file at the time of the July 1986 rating decision that originally denied this benefit.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of October 2, 1985, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.400, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The decision made herein as to the issue on appeal is fully favorable to the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist regarding this issue, such error was harmless and will not be discussed.

Merits of the Claim
 
The Veteran seeks an effective date for the grant of service connection for PTSD prior to June 30, 2006, the date he filed an application to reopen his claim for this benefit.  

The effective date of an award of compensation generally is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application 38 U.S.C.A. § 5110(a).  Thus, an award of compensation based on a claim reopened after final disallowance generally is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

An exception to these general rules exists, however.  38 C.F.R. § 3.156(c)(1) provides that a previously finally denied claim is to be reconsidered if relevant official service department records that existed and had not been associated with the claims file when the claim initially was decided subsequently are received and associated with the claims file.  Since the claim is reconsidered rather than reopened, an award of compensation based all or in part on such relevant official service department records is effective on the date entitlement arose or the date the previously decided claim was received, whichever is later, or such other date as may be authorized by additional provisions applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  In other words, "an effective date as early as the date of the original claim up to the date of the claim to reopen" is authorized.  Vigil v. Peake, 22 Vet. App. 63, 65 (2008).

At the outset, the Board notes that establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's originally claim of entitlement to service connection for PTSD was received by VA on October 2, 1985.  

In a July 1986 rating decision, the RO denied the claim because the RO found that although the Veteran's DD 214 indicated that he had a combat infantry badge (CIB), the Army could not verify that he had received such a medal.  The RO thus essentially found no verification as to a stressor, and his claim was partially denied on that basis.  

The Board notes that prior to the July 1986 rating decision the Veteran had received a VA examination in February 1987, which diagnosed him with depressive reaction and mixed personality disorder with some passive-aggressive feature.  That examiner also noted that the Veteran had a number of symptoms suggestive of PTSD, but that it did not appear to be the kind of intensity that one often associated with PTSD and that his stressors seemed somewhat vague.  The RO in the July 1986 rating decision also partially denied the Veteran's claim based on no diagnosis of PTSD.

However, prior to the July 1986 rating decision, the record also included some diagnoses of PTSD.  A September 23, 1985 VA discharge summary noted a diagnosis of PTSD, delayed, and noted that treatment included his processing of traumatic events that occurred in Vietnam.  An October 28 1986 VA medical record also diagnosed him with chronic PTSD, and recommended treatment to include his working through his feelings related to his experiences in Vietnam.  The evidence thus included information concerning the Veteran's alleged in-service stressors and the relationship between them and his psychiatric state at the time of the July 1986 rating decision. 

Following the July 1986 rating decision, the Veteran appealed the denial of the claim, but did not perfect the appeal with the filing of a substantive appeal.  The decision thus became a final decision. 38 C.F.R. § 20.1103.

The Veteran subsequently filed another claim, which was received by VA on November 8, 2000.  An October 2001 rating decision denied the claim, finding that the Veteran did not have a confirmed diagnosis of PTSD and that the evidence was inadequate to establish that a stressful experience occurred.  The Veteran did not appeal that claim and it became final.

Subsequently, the Veteran filed a new claim that was received on June 30, 2006.  The Veteran also submitted a document from the National Personnel Records Center (NPRC), dated October 16, 2006, indicating that he received numerous medals, including a CIB.  He received a VA examination in December 2006, which diagnosed him with PTSD.  The VA examiner opined that the Veteran has PTSD due to his experiences while on active duty in the military.  

The January 2007 rating decision then granted service connection for PTSD, effective from June 30, 2006, the date the most recent claim was received.

The January 2007 rating decision found that the Veteran's receipt of a CIB was conclusive evidence of an in-service stressor and that the VA examiner had diagnosed him with PTSD related to his reported Vietnam experiences.  

The NPRC evidence used by the RO to find that the Veteran received a CIB is a new service treatment record for 3.156(c) purposes.  The regulation defines such records to include service records, records forwarded by the Department of Defense (DOD), service department, and declassified records.  Additionally, paragraph (c)(2) suggests it includes Joint Services Records Research Center (JSRRC) and "any other official source."  The NPRC is an official source so it would fall into new service treatment record so that application of 3.156(c) must be considered.  

Additionally, given the facts as described below, the effective date could potentially go all the way back to 1985.  During the original claim, VA had information that the Veteran had a CIB and had relevant information to try to verify it.  "[U]nder either pre-amendment or amended § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011) (also generally finding that the evidence that eventually corroborated Appellant's stressor was always before VA and was not newly submitted and that VA's failure to verify Appellant's stressor was an administrative error).  

Given the above, the Board finds that the Veteran is entitled to an effective date earlier than June 30, 2006 for the grant of service connection PTSD.  While the July 1986 rating decision arguably also denied PTSD on a basis that was not affected by the additional service department records submitted later, it appears that in the January 2007 rating decision, the RO decided to provide the Veteran a new examination based on the details of combat provided by new service department records.  Additionally, as previously noted, although the RO indicated in July 1986 that the Veteran did not have a diagnosis of PTSD, VA medical records indicate that he was diagnosed with and treated for PTSD related to his Vietnam experiences prior to July 1986.

Therefore, considering the applicable laws and regulations in a light most favorable to the Veteran, each of the requirements of 38 C.F.R. § 3.156(c)(1) has been satisfied.  The NPRC CIB medal award verification constitutes service department records.  That record is relevant in that it concerns whether the Veteran served in combat while in Vietnam, which coupled with all the other evidence of record, provided a sufficient basis upon which to grant service connection.  Verification existed as of the initial July 1986 rating decision by the RO.  However, it was not associated with the claims file until after the Veteran's submitted his application to reopen his claim in late June 2006.  

Two situations exist where, despite all of the requirements of 38 C.F.R. § 3.156(c)(1) being met, a claim would not be reconsidered pursuant to this provision.  Specifically, 38 C.F.R. § 3.156(c)(2) provides that 38 C.F.R. § 3.156(c)(1) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist" or because the Veteran "failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center [(JSRRC)], or from any other official source."

Neither of the situations noted in 38 C.F.R. § 3.156(c)(2) is found in this case.  The service department records in this case existed at the time of the initial July 1986 rating decision by the RO, as discussed above.  The Board notes that they ultimately were submitted by the Veteran.  However, enough information had been supplied for them to be identified and obtained on his behalf at the time of the original claim rating decision.  

As such, the Veteran's claim was to be reconsidered rather than reopened pursuant to 38 C.F.R. § 3.156(c)(1).  The RO determined that the claim had been substantiated, based in part on the service department records verifying the Veteran's in-service stressors, and granted service connection.  38 C.F.R. § 3.156(c)(3) thus directs that the resulting award of compensation be made effective on the date entitlement arose or the date the previously decided claim was received, whichever is later.  The Veteran's originally denied claim was received by VA on October 2, 1985.  A diagnosis of PTSD, one of the requirements necessary for the Veteran to establish entitlement to service connection, is also reflected in the September 23, 1985 VA medical record.  As such, an effective date from the date of the original October 2, 1985 claim is granted.





[Continued on the next page]  
ORDER


An effective date of October 2, 1985, for the award of service connection for PTSD is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


